Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 5/3/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (WO 2008/070537) in view of McDowell et al. (US 2014/0109440).
Claim 1: Weng et al. discloses a method of manufacturing a shoe (abstract). The method includes producing a lower portion of a last based on data relating to a foot of a user (¶ 8; the entire last is produced, including a lower portion); placing an upper member about the last (¶ 8); producing a midsole element based on the data relating to the foot of the user (¶ 8; a custom midsole is made by trimming the outline according to the contour of the bottom of the custom last); attaching the midsole element to the upper member (¶ 8).
Weng et al. is silent as to the upper member including a lasting extending over the lower portion of the last, and the lasting being disposed between the lower portion of the last and the midsole element. However, McDowell et al. discloses a method of manufacturing a shoe (abstract), including providing a last, placing an upper member about the last, the upper member including a lasting (stroble sock) extending over the lower portion of the last, providing a midsole element, and attaching the midsole element to the upper member such that the lasting is disposed between the lower portion of the last and the midsole element (¶¶ 25, 47-50). As taught by McDowell et al., shoes manufacturing in this way benefit from having portions that are interchangeable with one another to provide a unique set of features (¶ 2). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the upper member including a lasting extending over the lower portion of the last, and the lasting being disposed between the lower portion of the last and the midsole element of McDowell et al. in the method of Weng et al. in order to allow for shoe portions that are interchangeable with one another to provide a unique set of features.
Claims 2-3: McDowell et al. discloses the last and midsole element being based on a 3D scan of the foot (¶ 10).
Claim 4: McDowell et al. discloses producing the entire last by 3D printing, in which the upper and lower portions of the last are integrally connected (¶¶ 20-21).
Claim 5: McDowell et al. discloses producing the midsole element with the 3D printing process (¶¶ 20-21).
Claim 6: McDowell et al. discloses molding a moldable material to the midsole element and removing the last (¶¶ 19, 53).
Claim 7: McDowell et al. discloses attaching the midsole and upper members with an adhesive (¶¶ 24-26).
Claim 8: McDowell et al. discloses aligning the last and midsole element (¶ 26).


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754